DETAILED ACTION
Applicant’s response, filed 12 Jan. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are cancelled.
Claims 24-46 are pending.
Claims 24-46 are rejected.
Claims 41-44 are objected to

Drawings
The objection to the drawings received 12 Jan. 2018 in the Office action mailed 15 Oct. 2020 has been withdrawn in view of the replacement drawings received 12 Jan. 2021.
The replacement drawings received 12 Jan. 2021 have been entered and are accepted.

Specification
The objection to the abstract of the disclosure for including phrases which can be implied and legal phraseology in the Office action mailed 15 Oct. 2020 has been withdrawn in view of amendments to the abstract received 12 Jan. 2021.

Claim Objections
The objection to claims24-25, 29-30, 40, 42, and 45 in the Office action mailed 15 Oct. 2020 has been withdrawn in view of claim amendments received 12 Jan. 2021.
Claims 41-44 are objected to because of the following informalities. This objection is previously recited.
Claim 41 recites “obtaining a first score…, whereby i is… whereby said first score is derived from…”, which is a grammatical error and should include a comma preceding the second whereby clauses to recite “obtaining a first score…, whereby i is…, whereby said first score is…”.
Claim 42 recites “A computer program product according to claim 41…”. To properly annotate the antecedent basis to claim 41, claim 42 should be amended to recite “The computer program product according to claim 41…”
Claims 43-44 recite “A computer program product according to claim 40…”. To properly annotate the antecedent basis to claim 40, the claims should be amended to recite “The computer program product according to claim 40…”.
Appropriate correction is required.

Response to Arguments
Applicant's remarks filed 12 Jan. 2021 regarding the objection of claim 41 have been fully considered but they are not persuasive.
Applicant remarks that claim 41 has been amended to recite “comparing said parameter p to a cutoff value…”, to include a return between “and” and “-comparing”, and to include a colon after the preamble (Applicant’s remarks at pg. 12, para. 2, 5, and 9).
This argument is not persuasive because they do not address the objection of claim 41 regarding the missing comma n line 20 between “… the genomic representation” and “whereby said first score”, to recite “…the genomic representation, whereby said first score…”.

Duplicate Claims Warning
Applicant is advised that should claim 40 be found allowable, claim 41 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
Claims 24, 40-41, and 45 recite “μref,I refers to the average or median” and  “σref,I being the standard deviation”. The specification at pg. 42, lines 8-15 discloses that μref,i is the average or median GR score for the corresponding bins in the set of reference samples and σref,i is the standard deviation of the GR scores for the corresponding bins in the set of reference samples. Therefore, μref,i is interpreted to mean the average or median GR of i within the reference set and σref,i is the standard deviation of GR of i within the reference set.
Claims 24, 40-41, and 45 recite “reference set”. The specification at pg. 16, line 19 defines the term “reference set” to comprise a plurality of reference samples.
Claim 27 recites “wherein the sequencing is performed randomly on a portion of the nucleic acid molecules contained in the biological sample”. The specification at pg. 13, lines 10-20 defines the term “random sequencing” to mean sequencing whereby the nucleic acid fragments sequenced have not been specifically identified or targeted before the sequencing procedure.
Claim 29 recites “a bin or window derived from chromosome…”. The specification at pg. 17 lines 19-26 defines the term “bin” to be a representation of a segment of the genome, and the term “window” to be a plurality of bins or a region of a genome.

Claim Interpretation - 35 USC § 112(f)
The interpretation of “operations for calculating one or more secondary parameters” in claim 42, “operations for determining the fetal fraction” in claim 43, and “operations for performing CNV calling, CNV quantification and/or CNV signature recognition” in claim 44 under 35 U.S.C. 112(f) has been withdrawn in view of claim amendments received 12 Jan. 2021.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Such claim limitations are:
“means for obtaining said sequences” in claim 46.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a protocol for obtaining the sequences of at least a portion of the nucleic acid molecules contained in a biological sample” in claim 45; and
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof. 
The structure for the “means for obtaining said sequences” in claim 46 is disclosed in Applicant’s specification at pg. 22, lines 22-35, to be a sequencing platform that can be used to obtain said sequences, including HiSeq2000, HiSeq2500, HiSeq3000, 
The structure, material, or acts for “a protocol for obtaining the sequences of at least a portion of the nucleic acid molecules contained in a biological sample” in claim 45 is disclosed in Applicant’s specification at pg. 117, line 1 to pg. 120, line 9 to include written instructions for sample preparation (pg. 117, lines 4-26), cfDNA quantification (pg. 117, lines 30-31), library preparation (pg. 117 lines 34 to pg. 119, line 21), library quality check (pg. 119 lines 24-36), normalizing and pooling of libraries (pg. 110 lines 1-4), and running NGS (pg. 120 lines 6-9). However, the protocol for obtaining the sequences is nonfunctional descriptive material, which does not have patentable weight. See MPEP 2111.05
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant's remarks filed 12 Jan. 2021 regarding the interpretation of “means for obtaining said sequences” and ‘a protocol for obtaining…” under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.
Applicant remarks that, regarding the structure for obtaining said sequences”, it is noted that the specification also discussed massively parallel sequencing at pg. 59, lines 8-20, and that the term must be interpreted to mean the structure, material or act described in the specification and equivalents thereof (Applicant’s remarks at pg. 13, para. 2).
The term “massively parallel sequencing”, although generally used to denote high-throughput sequencing technologies, does not denote a specific structure or material (e.g. the actual platform) that is a part of the recited kit. However, Examiner agrees that the broadest reasonable interpretation for the “means for obtaining said sequences” includes any equivalents of the list of platforms provided in the specification (e.g. platforms using an equivalent sequencing technology as those recited in the specification).

Applicant remarks that, regarding the term “a protocol for obtaining the sequences of at least a portion….” in claim 45, the Office action asserts that it is nonfunctional descriptive material that does not have patentable weight, that the presumption should apply that the term should not be interpreted under 35 U.S.C. 112(f), and that it is improper to ignore Applicant’s claim terms (Applicant’s remarks at pg. 13, para. 3).
This argument is not persuasive. When determining if a claim limitation invokes 35 U.S.C. 112(f), whether the claim uses the term “means”, “step”, or a term used as a substitute for “means” that is a generic placeholder, whether the “means”, “step”, or generic placeholder is modified by functional language, and whether the term “means”, “step”, or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. In this case, the claim limitation recites the generic placeholder “a protocol” that is modified by the functional language of “obtaining the sequences of at least a portion…”, and is not modified by any structure, 

Claim Rejections - 35 USC § 112(a)
The rejection of claim 44 under 35 U.S.C. 112(a) in the Office action mailed 15 Oct. 2020 has been withdrawn in view of claim amendments received 12 Jan. 2021.
	
Claim Rejections - 35 USC § 112(b)
The rejection of claims 24, 40-41, and 45, and claims dependent therefrom, under 35 U.S.C. 112(b) regarding “whereby i is a chromosome or chromosomal segment of the target chromosome..” and “said score” in the Office action mailed 15 Oct. 2020 (see para. [040]-[041]) has been withdrawn in view of claim amendments received 12 Jan. 2021.
The rejection of claims 25-32, 35, and claims dependent therefrom, under 35 U.S.C. 112(b) regarding “The method according to claim 1…” in the Office action mailed 15 Oct. 2020 (see para. [043]) has been withdrawn in view of claim amendments received 12 Jan. 2021.
The rejection of claims 31, 34, 35, 38 under 35 U.S.C. 112(b) in the Office action mailed 15 Oct. 2020 (see para. [047]-[052])  has been withdrawn in view of claim amendments received 12 Jan. 2021.
The rejection of claims 40 and 42-45 under 35 U.S.C. 112(b) regarding “the operation comprising the steps of..” (claims 40 and 45) and “..further comprising operations” (claims 42-44) in the Office 
The rejection of claim 44 under 35 U.S.C. 112(b) regarding “operations for performing CNV calling, CNV quantification, and/or CNV signature recognition” in the Office action mailed 15 Oct. 2020 (see para. [058]) has been withdrawn in view of claim amendments received 12 Jan. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 24-46 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention. Any newly recited portions herein are necessitated by clam amendment.
Claims 24, 40-41, and 45, and claims dependent therefrom, are indefinite for recitation of “…obtaining a first score of said normalized number of reads and obtaining a collection scores of said normalized number of reads, said first score is calculated as Zi = (GRi –μref,i)/ σref,i …., and GR being the genomic representation”. Applicant’s specification at pg. 35, lines 1-10 discloses the genomic representation is the genomic representation of read counts, and provides an example of GR in which the GC-corrected read counts for a bin are normalized with the GC-corrected read counts for all bins. Given the scores are “of said normalized number of reads”, it’s unclear if GR is intended to be, or at least be derived from, the normalized read counts or if GR can be a different genomic representation of the read counts. If GR is intended to be the same as or derived from the normalized number of reads, it’s further unclear if the claims intend to normalize the normalized reads, which were already normalized based on comparison to a reference set, to the reference set again (e.g. GRi –μref,i). If GR is intended to be a different representation of read counts (e.g. read counts for segment i normalized by read counts for all i - μref,i) is intended to represent said normalized number of reads to obtain the scores of said normalized number of reads. For purposes of examination, GR is not required to be the same or derived from the normalized read counts, and (GRi - μref,i) is interpreted to refer to the normalized number of reads.
Claims 24, 40-41, 45, and claims dependent therefrom, are indefinite for recitation of “… whereby (Zj) represents a collection of scores that are derived from chromosomes or chromosomal segments i, a, b,…, whereby i corresponds to the target chromosomal segment or chromosome…”. Claims 24, 40-41, and 45 further recite “… said score is calculated as Zi = (GRi –μref,i)/ σref,I, whereby i is a chromosome or chromosomal segment of the target chromosome or target chromosomal segment”. Given, Zi refers to the first score, which is derived from normalized number of reads for the target chromosome and chromosomal segment, the claim does not use the recited equation for Zi to calculate scores for any other chromosomes (e.g. chromosomes a, b,…., to determine Zj).  Therefore, it’s unclear if the collection of scores Zj is intended to be a collection of scores determined using any method, or if the claims are intended to require the determination of Zj using the same equation for Zi. Therefore, the metes and bounds of the claim are unclear. For purposes of examination, Zj will be interpreted to be determined using the equation for Zi, except for chromosome or chromosomal segment j rather than i.
Claim 25 is indefinite for recitation of “characterized in that said read counts are recalibrated to correct for GC content and/or a total number of reads…”. Claim 24, from which claim 25 depends, includes a step of obtaining read counts by counting reads and then normalizing said read counts by comparison to a reference set, but does not include any step of recalibrating the raw read counts prior to normalization. Therefore, it’s unclear if the claim is intended to require a step of recalibrating the obtained read counts prior to normalization with the reference set or if the limitation is intended to define the already obtained read counts by the process in which they were previously determined, but does not require recalibrating the read counts using the claimed method. See MPEP 2113. Therefore, the metes and bounds of the claim are unclear.
Claim 27 is indefinite for recitation of “wherein the sequencing is performed randomly…”. There is insufficient antecedent basis for this limitation in the claim because independent claim 24, from which claim 27 depends, does not recite a step of performing sequencing. Claim 24 recites “providing sequences of at least a portion of nucleic acid molecules…”, such that sequences from already sequenced nucleic acid molecules are provided, and a step of performing sequencing is not required in the claim. For purposes of examination, claim 27 is interpreted to further limit claim 24 to also include a step of performing sequencing. 
Claim 29 is indefinite for recitation of “wherein the target chromosomal segment is selected from Table 1”. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Given Table 1 is not included in the claims, it is unclear what group of target chromosome segments the target chromosomal segment can be selected from. As such, the metes and bounds of the claim are unclear.   
Claim 39 is indefinite for recitation of “said polymorphisms…”. Claim 36, from which claim 39 ultimately depends, recites “a predefined set of polymorphisms” in line 3 and “the informative polymorphic site(s) for the sample” in line 5. Therefore, it’s unclear if “said polymorphisms” is interpreted to further limit the predefined set of polymorphisms, the informative polymorphic site(s), or both the predefined set of polymorphisms and the informative polymorphic site(s). As such, the metes and bounds of the claim are unclear. For purpose of examination, “said polymorphisms” is interpreted to refer to the predefined set of polymorphisms.


Response to Arguments
Applicant's remarks filed 12 Jan. 2021 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive.
Applicant remarks that the claim term “said normalized reads” is amended to recite “said normalized number of reads” (Applicant’s remarks at pg. 14, para. 3).
While this amendment clarified “said normalized reads” refers to the “normalized number of reads”, this amendment did not address whether the “GR being the genomic representation” in the recited equation for Zi is intended be, or at least be derived from, the normalized reads, or if GR is a different genomic representation of read counts, as discussed above.

Applicant remarks that various claims are amended to remedy the lack of antecedent basis identified in the Office action (Applicant’s remarks at pg. 14, para. 4).
This argument is not persuasive. Claim 27 recites “wherein the sequencing is performed…”, however claim 24, from which claim 27 depends does not recite a step of sequencing. Therefore, there is still insufficient antecedent basis for “the sequencing” in claim 27. Furthermore, claim 39 still recites “said polymorphisms”; therefore, it’s still unclear if “said polymorphisms” is interpreted to further limit the predefined set of polymorphisms, the informative polymorphic site(s), or both the predefined set of polymorphisms and the informative polymorphic site(s) recited in claim 36. 

Applicant remarks that claims 24, 40-41, 45, and claims dependent therefrom were rejected as being indefinite for recitation of “whereby (Zj) represents a collection of scores that are derived from chromosomes or chromosomal segments I, a, b…, “, that the Office action interpreted Zj as using the equation for Z, except for chromosome or chromosomal segment j, rather than I, and that Applicant submits that the claim term is readily understood, so there is no basis for the rejection (Applicant’s remarks at pg. 14, para. 5).
This argument is not persuasive. Applicant does not provide any reasoning as to what the meaning of the claim term is, or if the intended meaning is consistent with the interpretation in the previous Office action. Therefore, it’s still unclear if the collection of scores Zj is intended to be a 

Applicant remarks that the rejection of claim 29 for referring to Table 1 is not proper because MPEP 2173.05(s) says reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim (Applicant’s remarks at pg. 14, para. 6 to pg. 15, para. 1).
This argument is not persuasive. MPEP 2173.05(s) states that referencing a table is only permitted where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim”. In this case, while it may be more concise to incorporate by reference a table into the claim, there is a practical way to define the invention in words by listing the chromosomal segments in the claim.

Applicant’s remarks regarding 35 U.S.C. 112(b) have been fully considered but they do not contain any arguments regarding claims 42-44.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 41 under 35 U.S.C. 112(d) in the Office action mailed 15 Oct. 2020 has been withdrawn in view of claim amendments received 12 Jan. 2021.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 38 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 38 recites “The method according to claim 36, whereby said amount indicative for the fetal fraction serves as a quality control of said sample.”, which is an intended use of the amount indicative for the fetal faction. The courts have found that a “whereby clause in a method claim is not given weight when it simply expressed the intended result of a process step positively recited.’” (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Given the claims do not positively recite a step of using the fetal fraction as a quality control, the limitation is interpreted as an intended use or result of the determined fetal fraction, which does not have patentable weight. Therefore, claim 38 fails to further limit claim 35, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's remarks filed 12 Jan. 2021 have been fully considered but they do not contain any arguments pertaining to the rejection of the claims under 35 U.S.C. 112(d).

Claim Rejections - 35 USC § 101
The rejection of claims 40-45 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter in the Office action mailed 15 Oct. 2020 has been withdrawn in view of claim amendments received 12 Jan. 2021.
35 U.S.C. 101 reads as follows:



Claims 24-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 24, 40-41, and 45 being representative) is directed to a method, non-transitory computer readable medium, and kit comprising a protocol, computer program product, reagents, and means for obtaining sequences. Therefore, the instantly claimed invention of claims 24-46 falls into one of the four statutory categories. [Step 1: YES]. 
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1:
Claims 24, 40-41, and 45 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
counting the number of reads on a set of chromosomal segments and/or chromosomes thereby obtaining read counts;
normalizing said read counts or a derivative thereof into a normalized number of reads, whereby said normalization occurs via comparison with data obtained from the corresponding chromosomal segments or chromosome from a reference set;
obtaining a first score of said normalized number of reads and obtaining a collection of scores of said normalized number of reads, whereby said first score is calculated as Zi = (GRi –μref,i)/ σref,i, whereby i is a chromosome or chromosomal segment of a target chromosome or target chromosomal segment, ref refers to the reference set, μref,i refers to the average or medium, σref,i being the standard deviation, and GR being the genomic representation; whereby said first score is derived from the normalized number of reads for the target chromosome or chromosomal segment and whereby said collection of scores is a set of scores derived from the normalized number of reads for a set of chromosomes or chromosome segments that include said target chromosomal segment or chromosome;
calculating a parameter p from said first score and said collection of scores, whereby said parameter p is calculated as: Z of Zi = (Zi-median (Zj))/mad(Zj) whereby (Zj) represents a collection of scores that are derived from chromosomes or chromosomal segments i, a, b, …, whereby i corresponds to the target chromosomal segment or chromosome, whereby mad(Zj) refers to the median absolute deviation of Zj; and
comparing said parameter p by a cutoff value, whereby said cutoff value is indicative for the presence or absence of an aneuploidy of the target chromosome or chromosomal segment.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, counting a number of reads for a set of chromosomal segments or chromosomes and normalizing the read counts by comparing the obtained red data to corresponding reference chromosomal segments or chromosomes involves counting and then comparing counted reads data to determine normalized data, each of which amounts to a mere analysis of data which can be practically performed in the mind or with pen and paper. The step of obtaining a first score and a set of scores using the normalized read counts for various chromosomes segments using the recited equation involves performing subtraction, division, and determining a mean and standard deviation for a chromosome or chromosomal segment in a reference. Similarly, the step of calculating a parameter p for the target chromosome i, also involves determining a median value and mean absolute deviation for a set of values, Zj, and performing a subtraction of two values Zi and median(Zj-) followed by a division. Determining averages, medians, and mean absolute deviations for a set of values and performing subtraction and division between two values can be practically performed or the mind or aided with pen and paper. Last, the step of comparing the calculated parameter p to a cutoff value amounts to a mere data comparisons involving analyzing whether the parameter is above or below a value, which can be practically be performed in the mind. That is, other than reciting the steps are stored in a computer program product in claims 40-46, nothing in the claims precludes the steps from being practically performed in the mind. Therefore, the limitations recite a mental process. 
In addition, the steps of normalizing said read counts, obtaining a first score and obtaining a collection of scores, and calculating a parameter p also recite a mathematical concept. Normalizing read counts by comparing with data obtained from corresponding chromosomal segments or chromosomes from a reference set requires performing mathematical calculations, such as division between the counted reads and data from the reference set, to obtain the normalized read counts. The steps of obtaining a first score and collection of scores using i = (GRi –μref,i)/ σref,I and calculating a parameter p using the equation Z of Zi = (Zi-median (Zj))/mad(Zj) requires performing subtraction and division to calculate the scores or parameter, and therefore recite mathematical calculations. Furthermore, the steps recite a mathematical formula or equation of Zi = (GRi –μref,i)/ σref,I and Z of Zi = (Zi-median (Zj))/mad(Zj). Therefore, these limitations recite a mathematical concept.
Dependent claims 25-26, 29-37, 39, and 42-44 further recite an abstract idea. Dependent claim 25 recites the mental process and mathematical concept of recalibrating the number of reads to correct for GC content or the total number of reads obtained from the sample. Dependent claim 26 recites the mental process and mathematical concept of normalizing the read counts based on a comparison of data obtained from a reference set comprising at least 3 reference samples. Dependent claims 29-30 further recite the mental process of selecting the target chromosomal segment or target chromosome. Dependent claim 31 recites the mental process of establishing a cutoff value using standard statistical considerations or empirically established by using biological samples. Dependent claim 32 recites the mental process and mathematical concept of calculating secondary parameters. Dependent claim 33 recites the mental process of comparing the secondary parameters to a cutoff value. Dependent claim 34 recites the mental process of determining the presence or absence of an aneuploidy by comparing the parameter to a cutoff value or range and comparing the secondary parameters to corresponding cutoff values. Dependent claim 35 recites the mental process and mathematical concept of determining fetal fraction. Dependent claim 36 recites the mental process of counting the number of sequences that align to set of polymorphisms, comparing the obtained number with an expected number of sequences to identify informative sites, and further recites the mental process and mathematical concept of calculating an amount indicative for the fetal fraction from the obtained number of sequences. Dependent claim 37 recites the mental process and mathematical concept of calculating the amount using linear scaling based on informative polymorphism-specific attributes. Dependent claim 39 recites the mental process of analysis of said polymorphisms to have a size [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 25-26, 29-39, and 42-44 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 24, 40-41, and 45  include:
a computer program product/ a computer readable medium
providing/receiving sequences of at least a portion of nucleic acid molecules contained in a biological sample obtained from said pregnant female, said biological sample comprises both maternal and fetal cell-free DNA (i.e. data input);
The additional element of claim 28 includes:
wherein the biological sample is maternal blood, plasma, serum, urine, blastocoel fluid, transcervical fluid or saliva.
The additional elements of claims 24, 40-41, and 45 include a computer program product or computer readable medium and data input. Dependent claim 28 only serves to further limit the data received in independent claim 24. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an 
With further regard to the step of providing/receiving the sequences, the step only serves to collect data for use by the abstract idea, which amounts to insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g). 
The additional elements of claims 24, 40-41, and 45 further include:
aligning said obtained sequences to a reference genome;
The additional element of claim 46 includes:
reagents and means for obtaining said sequences.
The additional element of claim 27 includes:
the sequencing is performed randomly on a portion of the nucleic acid molecules contained in the biological sample. 
The additional elements of claims 24, 27, 40-41, and 45-56 of reagents and means for obtaining sequences, performing sequencing, and aligning the obtained sequences to a reference genome amounts to necessary data gathering (e.g. all uses of the recited judicial exception require obtaining sequencing data and aligned reads), which is insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application.  
The additional element of claim 45 further includes:
a protocol. 
The additional element of a protocol amounts to insignificant extra-solution activity because the protocol does not impose meaningful limits on the claim such that is nominally related to the invention. See MPEP 2106.05(g). Therefore, the additional element of a protocol does not integrate the recited judicial exception into a practical application. 
Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 24-46 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 25-26, 29-39, and 42-44 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 24, 40-41, and 45  include:
a computer program product/ a computer readable medium
providing/receiving sequences of at least a portion of nucleic acid molecules contained in a biological sample obtained from said pregnant female, said biological sample comprises both maternal and fetal cell-free DNA (i.e. data input);
The additional element of claim 28 includes:
wherein the biological sample is maternal blood, plasma, serum, urine, blastocoel fluid, transcervical fluid or saliva.
The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity 
The additional elements of claims 24, 40-41, and 45 further include:
aligning said obtained sequences to a reference genome;
The additional element of claim 46 includes:
reagents and means for obtaining said sequences.
The additional element of claim 27 includes:
the sequencing is performed randomly on a portion of the nucleic acid molecules contained in the biological sample. 
The additional element of claim 45 further includes:
a protocol. 
The additional elements of a protocol, reagents, a means for obtaining said sequences, randomly sequencing a portion of nucleic acid molecules, and aligning sequences to a reference genome are well-understood, routine, and conventional. This position is supported by Bosch et al. (Keeping Up With the Next Generation Massively Parallel Sequencing in Clinical Diagnostics, 2008, Journal of Medical Diagnostics, 10(6), pg. 484-492; previously cited). Bosch et al. reviews the use of  massively parallel sequencing in clinical diagnostics (Abstract), which includes various sequencing platforms such as the Illumina Genome analyzer (i.e. means for obtaining said sequences, as defined in Applicant’s Specification), reagents (pg. 485, col. 1, para. 2; pg. 488, col. 2, para. 2), protocols (pg. 486, col. 2, para. 2 to pg. 487, col. 1, para. 1), performing sequencing randomly on a portion of nucleic acid molecules (Figure 1), and  aligning reads to a reference genome (pg. 487, col. 2, para. 1). Therefore, the additional elements of a protocol, 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's remarks filed 12 Jan. 2021 regarding 35 U.S.C. 101 as being directed to an abstract idea without significantly more have been fully considered but they are not persuasive.
Applicant remarks that the Office action fails to adequately consider the claim elements individually and in combination, and for instance, the Office action states that the “step of providing/receiving the sequences… only serves to collect data for use by the abstract idea”, but ignores the claim element that recites “in a biological sample obtained from said pregnant female, said biological sample comprises both maternal and fetal cell-free DNA” (Applicant’s remarks at pg. 16, para. 2 to pg. 17, para. 1).
This argument is not persuasive. In the previous Office action mailed 15 Oct. 2020, the entire providing/receiving sequences limitation was identified as an additional element (see para. [078] of the previous Office action), and is similarly identified above as an additional element. However, the limitation only requires the step of “providing sequences of at least a portion of 

Applicant remarks that the recitation of a biological sample from said pregnant female, and that biological sample comprises both maternal and fetal cell-free DNA, focus the claims on the solution to a technical problem: “Applying improved methods for chromosomal assessment along with methods for determination of the fetal fraction for a mixed maternal/fetal sample provides useful quality metrics to reduce overall false-negatives in determining the presence or absence of aneuploidy (Applicant’s remarks at pg. 17, para. 2-3 and pg. 18, para. 5 to pg. 19, para. 2).
This argument is not persuasive. An improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. Instead, the improvement can be provided by one or more additional elements or by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). In this case, analyzing data to reduce overall false-negatives amounts to an improved abstract idea (e.g. improved data analysis), and the alleged improvement is not provided by or reflected in the additional element of providing or receiving the recited sequencing data. Therefore, the claims do not integrate the recited judicial exception into a practical application of an improvement to technology. 
Further regarding Applicant’s arguments on pg. 18, para. 5 to pg. 19, para. 2, it is noted that Applicant remarks that the claims amount to significantly more than the alleged abstract idea because the claims improve the technology of detecting aneuploidy by reducing false positives. However, under step 2B of the analysis, whether the claim recites additional elements, either individually or in in combination, that are not well-understood, routine, and conventional to determine if the claim amounts to significantly more than the recited judicial exception. See MPEP 2106.05. Determining whether the additional element(s), either alone or in combination with the recited judicial exception), integrate the judicial exception into the practical application of an improvement to technology is considered under step 2A, prong 2 of the analysis when determining whether the claims are directed to an abstract idea, and not step 2B.

Applicant remarks, similar to the claims in Diehr, the totality of the claim recitations improve the determination of the presence or absence of a fetal chromosomal aneuploidy in a pregnant female, and that the Office action does not explain how or why the additional element of “providing/receiving sequences of a least a portion of nucleic acids contained in a biological sample….” is well-understood, routine, and conventional, and not sufficient to amount to significantly more than the recited judicial exception, respectively (Applicant’s remarks at pg. 17, para. 5 to pg. 18, para. 3).
This argument is not persuasive. In Diehr, the claims were found to be not directed to an abstract idea because the additional elements of rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time sufficiently limited the use of the mathematical equation to the practical application of molding rubber products, and not because the claims were found to be significantly more than the recited judicial exception with respect to the current guidance for Step 2B of the analysis. See MPEP 2106.05(e). Under step 2B of the analysis, whether the claim recites additional elements, either individually or in in combination, that are not well-understood, routine, and conventional to determine if the claim amounts to significantly more than the recited judicial exception. See MPEP 2106.05. The additional element of providing or receiving sequences does not require any steps of obtaining a biological sample from a pregnant female or sequencing the sample to obtain the sequences from the sample. Instead, the claims only recite the sequences are received/provided by a computing system (claims 40-41 and 45). The factual determination required to support a conclusion that an additional element is well-understood, routine, and conventional is discussed in MPEP 2106.05(d) I., and includes a citation to one or more of the court decisions as noting the well-understood, routine, conventional nature of the additional element(s). As discussed above, the courts have found the use of a computer in its ordinary capacity (e.g. to receive data) does not provide significantly more. For this reason, the additional element of receiving sequencing data is not sufficient to amount to significantly more than the recited judicial exception.

Applicant remarks that the Office action implies that the claims involve a “special purpose” computer in one rejection (pg. 9), but a general purpose computer in a different rejection (pg. 29), which is inconsistent (Applicant’s remarks at pg. 18, para. 4).
This argument is not persuasive. On pg. 9 of the previous Office action, the term “special purpose” computer refers to a general purpose computer with the programming required to perform any means-plus function limitations, and is the structure required for performing any 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
Claims 24-35, 38, and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bayindir et al. (Noninvasive prenatal testing using a novel analysis pipeline to screen for all autosomal fetal aneuploidies improves pregnancy management, 2015, European Journal of Human Genetics, 23, pg. 1286-1293; cited on 14 April 2018 IDS; previously cited) in view of Seo (A Review and Comparison of Methods for Detecting Outliers in Univariate Data Sets, 2002, University of Pittsburgh, pg. 1-53; previously cited). This rejection is previously cited.
Regarding claims 24, 40-41, and 45, Bayindir et al. shows a method for determining fetal aneuploidies (Abstract) which comprises the following steps.
Bayindir et al. shows providing sequencing data from cell-free DNA contained in a plasma sample obtained from a pregnant female (pg. 1286, col. 2, para. 2 to pg. 1287, col. 1, para. 1).
Bayindir et al. shows aligning the sequence reads to a reference genome (pg. 1287, col. 2, para. 6). 
Bayindir et al. shows counting the aligned reads for 50-kb bins (i.e. chromosomal segments) (pg. 1287, col. 1, para. 7). 
Bayindir et al. shows calculating chromosome level z-scores for each chromosome of the sample to a reference set, which necessarily includes subtracting the GR for the sample chromosomes to the mean GR of the reference set (pg. 1287, Col. 1, para. 7-8), thereby obtaining read counts normalized to the corresponding chromosome of a reference set.
Bayindir et al. shows calculating z-scores of each autosome (i.e. a first score for the target chromosome and a set of scores for other chromosomes) for the samples using the GR for the autosome and the mean and standard deviation of GR of the autosome for a set of reference samples (pg. 1287, col. 1, para. 8), which is equivalent to the recited equation of a Z-score 
Bayindir et al. shows calculating a meta Z-score, called the zz-score, as the standard score of the z-score of a given autosome (i.e. a target chromosome) in comparison with the z-scores of the remaining autosomes (pg. 1287, col. 1, para. 8; pg. 1288, col. 1, para. 1). 
Bayindir et al. shows comparing the zz-score to a cutoff value indicative of aneuploidy (pg. 1287, col. 2, para. 2-3).
Further regarding claim 45, Bayindir et al. shows a sequencing kit comprising manufacturers recommendations (i.e. a protocol).(pg. 1287, col. 1, para. 1).
Regarding claim 25, Bayindir et al. shows normalizing the read counts to correct for GC content and total read count (pg. 1287, col. 1, para. 7).
Regarding claim 26, Bayindir et al. shows the reference set comprises 100 samples (3 or more reference samples) (pg. 1287, col. 1, para. 8).
Regarding claim 27, Bayindir et al. shows performing sequencing using Illumina HiSeq2500, which involves extracting the cell-free DNA from plasma samples, amplifying the  DNA using PCR and performing hi-throughput sequencing, which shows the sequencing is performed randomly (pg. 1287, col. 1, para. 1).
Regarding claim 28, Bayindir et al. shows the biological sample is plasma extracted from a maternal blood sample (pg. 1286, col. 2, para. 2 to pg. 1287, col. 1, para. 1).
Regarding claim 29
Regarding claim 30, Bayindir et al. shows the target chromosome can be chromosome 13, 18, or 21 (Figure 1).
Regarding claim 31, Bayindir et al. shows the cutoffs for the zz-score were established based on the commonly reported z-score setting (i.e. statistical considerations).
Regarding claim 32, Bayindir et al. shows calculating secondary parameters, including bin median (BM), other median (OM), and a quality score (pg. 1287, col. 1, para. 8 to col. 2, para. 7).
Regarding claim 33, Bayindir et al. shows comparing the BM score, OM score, and QS to cutoff values  (pg. 1287, col. 2, para. 3 and para. 8; e.g. BM ≥ 1.5, OM <1, and QS exceeding 2).
Regarding claim 34, Bayindir et al. shows if trisomy (i.e. aneuploidy) is present or absent based on comparing the zz-score (said parameter p), BM score, and OM score (i.e. secondary parameters) to different cutoff values (pg. 1287, col. 2, para. 3).
Regarding claim 35, Bayindir et al. shows determining the fetal fraction of the sample (pg. 1287, col. 2, para. 9).
Regarding claim 38, the limitation is intended use of the amount indicative for the fetal fraction, and does not have patentable weight, as discussed above. Therefore, claim 38 does not add any limitation in addition to those of claim 24. Regardless, Bayindir et al. shows false negatives were absent when fetal fraction is above 3.3%, such that fetal fraction serves as a quality control of said sample (pg. 1286, col. 2, para. 1; pg. 1288, col. 2, para. 2). 
Regarding claim 42, Bayindir et al. shows calculating secondary parameters, including bin median of z-scores per bin in the target chromosome (BM), other median (OM), and a quality score (pg. 1287, col. 1, para. 8 to col. 2, para. 7).
Regarding claim 43, Bayindir et al. shows an operation for determining the fetal fraction of the sample including measuring the difference at the 50 kb bin level in the median number of reads mapping to the autosomes and the median number of reads on the X chromosome, divided 
Regarding claim 44, Bayindir et al. shows determining monosomy, normal, trisomy of chromosomes of interest (i.e. CNV quantification) (pg. 1287, col. 2, para. 2-4).
Regarding claim 46, Bayindir et al. further shows a sequencing kit comprising reagents .(pg. 1287, col. 1, para. 1) and the Illumina HiSeq2500 system (pg. 1287, col. 1, para. 1), which is a means for obtaining sequences as defined by Applicant's specification at pg. 22, lines 22-30.

Bayindir et al. does not show the following limitations:
Regarding claims 24, 40-41, and 45, Bayindir et al. does not show the zz-score is calculated using the median and median absolute deviation of the z-scores for all chromosomes, rather than the mean and standard deviation of the remaining chromosomes other than the target chromosome. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Seo.
Regarding claims 40-46, Bayindir et al. does not explicitly show a computer program product comprising a computer readable medium encoded with instructions for performing the method. However, Bayindir et al. suggests this limitation by showing the data analysis was carried out using software (pg. 1287, col. 2, para. 4-5), which necessarily requires a computer readable medium with instructions for performing the analysis. 
Regarding claims 24, 40-41, and 45, Seo shows methods for detecting outliers in data sets, which includes calculating a modified z-score using the median and median absolute deviation (MAD) of the entire set of x, instead of the mean and standard deviation (pg. 11, para. 2 to pg. 12, para. 1-3). Seo et al. further shows the modified Z-score is less susceptible to extreme values compared to the z-score (pg. 12, para. 3; Table 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the zz-score shown by Bayindir et al. to have 
It would have been further prima facie obvious to have stored the method shown by Bayindir et al. on a computer-readable medium because Bayindir et al. shows the data analysis is implemented in software, which requires a suitable computer-readable medium comprising instructions for performing the method. The motivation would have been the predictable use of prior art elements according to known methods to yield predictable results. Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Claims 36-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bayindir et al. in view of Seo, as applied to claim 35 above, and further in view of Hannum (US 2015/0100244 A1; effectively filed 4 Oct. 2013 based on priority to U.S. Provisional App. No. 61/887,081; previously cited). This rejection is previously recited.
Regarding claims 36-37 and 39, Bayindir et al. shows determining the fetal fraction of the sample (pg. 1287, col. 2, para. 9), as applied to claim 35 above.
Regarding claim 36
Regarding claim 37, Bayindir et al. in view of Seo, as applied to claim 35 above, does not show said amount is calculated using linear scaling based on informative polymorphism specific attributes.
Regarding claim 39, Bayindir et al. in view of Seo, as applied to claim 35 above, does not show said polymorphisms are copy number variations with a size between 2 bp and 250 Mb.
However, the above limitations of claims 36-37 and 39 were known in the art before the effective filing date of the claimed invention, as shown by Hannum.
Regarding claim 36, Hannum shows various methods for determining fetal fraction ([0060]-[0065]), including determining fetal fraction comprising the following steps. Hannum shows fetal fraction can be determined based on one or more levels (i.e. a predefined set of polymorphisms), which involves determining copy numbers for each level (i.e. counts of sequences for each level) ([0065]). Hannum shows comparing an expected level for maternal or fetal copy number variation to determine if the level is different than expected (i.e. identify an informative site) ([0065]). Hannum shows calculating the fetal fraction from the observed level for a first level (i.e. obtained number of sequences for said polymorphic site).
Regarding claim 37, Hannum shows the fetal fraction is calculated using linear scaling of the difference between observed and expected levels for a first level representative of a duplication (polymorphism-specific attributes) ([0065], e.g. fetal fraction = 2*(155-150), wherein 2 is a linear scalar representative of the duplication).
Regarding claim 39, Hannum shows the polymorphisms are levels representative of a copy number variation ([0065]) and further shows that a polymorphism can be about 10 bp, 50 bp, 100 bp, 500 bp, 1kb, 5 kb, 10kb, 50kb, 100 kb, 1000 kb, 5000 kb, or 10,000 kb in length, which is within the range of 2 bp to 250 Mb ([0321]) and therefore anticipates the claimed range. See MPEP 2131.03 I. 
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method of determining fetal fraction shown by in Bayindir et al., to have used the above copy-

Response to Arguments
Applicant's remarks filed 12 Jan. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant remarks that an important difference between the presence claims and the disclosure of Bayindir is the claims recitation of Z of Zi parameter, which employs the median absolute deviation (MAD), and while Seo was used to show this limitation, Seo does not relate to noninvasive prenatal testing or genomic analysis and does not disclose the same Z-score formula as Bayindir (Applicant’s remarks at pg. 19, para. 4 to pg. 20, para. 1). Applicant further remarks that there is no reason why a skilled person would use Seo’s teachings to modify Bayindir’s calculation of the zz-score, and even if one did employ Seo’s teachings, it would not result in the Z of Zi parameter as recited by the present claims, and that the results disclosed in the present application demonstrate that the use of the Z of Zi parameter provides for improved detection versus the ZZ score (Applicant’s remarks at pg. 20, para. 1-2).
This argument is not persuasive. In response to applicant's argument that Seo is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Seo discloses methods for detecting outliers in univariate data sets and specifically discloses that Z of Zi in the instant claims or zz-score in Bayindir) to detect aneuploidy (i.e. ploidy outliers) (Bayindir: pg. 1287, col. 2, para. 8 to col. 1, para. 2, e.g. trisomy detected if zz-score >=3).
Furthermore, regarding the argument that there is no reason a skilled person would use Seo’s teachings to modify Bayindir’s calculation of the zz-score, Seo shows that the modified Z-score is less susceptible to extreme values compared to the z-score (pg. 12, para. 3; Table 4); therefore, one of ordinary skill in the art would have been motivated to use the modified z-score of Seo in the method of Bayindir to reduce susceptibility to extreme values when detecting aneuploidy.
Additionally, Applicant has not explained how the combination of Bayindir and Seo would result in a different parameter than the Z of Zi parameter recited by the present claims. Bayindir discloses calculating a standard score of the z-scores of a given autosome (i.e. target chromosome) (pg. 1287, col. 1, para. 8; pg. 1288, col. 1, para. 1) based on calculated z-scores for each autosome (i.e. the first score for the target chromosome and a set of scores) (i.e. Zi for the target chromosome and for each other autosome) (pg. 1287, col. 1, para. 8). While Bayindir does not disclose that the standard score of the z-scores is a modified standard score (i.e. modified z-score), Seo shows the modified z-score which uses the median instead of the mean and the median absolute deviation instead of the standard deviation (pg. 11, para. 3 to pg. 12, para. 2). Regarding the addition of 0.6745*(xi - median)/MAD in Seo (pg. 12, para. 2), because the preamble of the claims use the transition phrase “comprising”, the claims do not exclude additional, unrecited elements or method steps; therefore, multiplying the recited Z of Zi parameter by an additional constant (i.e. 0.6745), as shown by Seo, is not excluded from the 
Last, regarding Applicant’s remarks that neither Bayindir nor Seo indicates or suggests to the skilled person that the use of a different score than the zz-score would be expected to improve the detection, Seo explicitly shows that the a modified z-score is less susceptible to extreme values compared to the z-score (pg. 12, para. 3; Table 4); therefore, one of ordinary skill in the art would expect using a modified z-score rather than the zz-score would improve detection by reducing sensitivity to extreme values.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631